Citation Nr: 0532104	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  03-20 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating from an 
original grant of service connection for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from August 1967 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) granted service connection for PTSD 
and assigned a 30 percent disability rating therefore, 
effective as of October 12, 2000.  The veteran thereafter 
indicated disagreement with the assignment of that disability 
rating and, after being issued a statement of the case, 
perfected his appeal of that matter by submitting a 
substantive appeal (VA Form 9) in July 2003.

A personal hearing was held before the undersigned Acting 
Veterans Law Judge, sitting at the RO, in August 2004.  The 
transcript of that hearing has been associated with the 
veteran's VA claims file.  At the time of the hearing, the 
veteran submitted VA medical records reflecting treatment 
from December 2003 to August 2004, along with a written 
waiver of RO jurisdiction.  As a result, the Board can 
consider the evidence in the first instance.  See 38 C.F.R. 
§ 20.1304(c) (2005).


FINDINGS OF FACT

1.  Prior to November 17, 2003, PTSD was manifested primarily 
by intrusive thoughts, nightmares, and depression.

2.  As of November 17, 2003, PTSD has been manifested 
primarily by intrusive thoughts, frequent nightmares, 
depression, impaired impulse control, and impaired judgment.

3.  The evidence does not show that the veteran's PTSD is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.




CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating for PTSD 
greater than 30 percent, prior to November 17, 2003, have not 
been met.  38 U.S.C.A. § 1155 (West 2002) 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).

2.  The criteria for a schedular disability rating for PTSD 
greater than 50 percent, as of November 17, 2003, have not 
been met.  38 U.S.C.A. § 1155 (West 2002) 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to a higher rating for his 
service-connected PTSD, which has been rated as 30 percent 
disabling as of October 12, 2000, the effective date for the 
award of service connection for this disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed in the June 2003 
statement of the case and December 2003 supplemental 
statement of the case of the relevant law and regulations 
pertaining to his claim.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated March 
2004.  This letter advised the veteran of the provisions 
relating to the VCAA, to include advising him of the need to 
provide evidence that his  PTSD was more than 30 percent 
disabling.  The veteran was also advised that he was 
responsible for providing VA with enough information about 
his records so they could be requested from the person or 
agency that has them.  He was also advised that VA would 
obtain relevant records from any federal agency, to include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration.  He was also 
informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant records not held by a federal 
agency, to include records from state or local governments, 
private doctors and hospitals, or current or former 
employers.  He was specifically advised that, "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know."  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ's March 2004 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the December 2003 
Supplemental Statement of the Case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the RO issued its rating decision 
granting service connection and assigning a 30 percent 
disability evaluation in May 2002, and the VCAA notice was 
not provided until March 2004.  However, this defect is not 
fatal.  The Court acknowledged in Pelegrini that the 
appellant has the right to content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence includes VA medical records, along with reports of 
VA examinations conducted in February 2002 and November 2003.  
The veteran and his representative have not identified any 
outstanding evidence.

The Board additionally observes that the veteran has a 
representative and that he was provided with ample 
opportunity to submit evidence and argument in support of his 
claim.  He also presented testimony at a hearing at the RO in 
November 2003, and before the undersigned acting Veterans Law 
Judge in August 2004.  See 38 C.F.R. § 3.103 (2005).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2005) [application of rating schedule]; see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities, including PTSD, read as 
follows:

100% - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% - Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior that is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death. See Quick Reference to the Diagnostic 
Criteria from DSM-IV, 46-47 (1994); see also, 38 C.F.R. § 
4.130 [incorporating by reference the VA's adoption of the 
DSM-IV, for rating purposes].

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).  He essentially contends that the symptomatology 
associated with his PTSD is more severe than is contemplated 
by the currently assigned rating.  

The veteran's service-connected PTSD is currently rated as 30 
percent disabling.  The report of the VA psychiatric 
examination he was accorded in February 2002 does not 
demonstrate that a rating greater than 30 percent is 
warranted as of the date of that examination.  As discussed 
above, a 30 percent disability rating contemplates an 
occasional decrease in work efficiency and an intermittent 
inability to perform occupational tasks.  The veteran denied 
social relationships, activities and leisure pursuits and 
cited having frequent intrusive thoughts and recollections 
about his combat experiences, with nightmares several times 
per week, avoidance behaviors, an exaggerated startle 
response, and frequent periods of depression.  However, on 
mental status examination his thought processes and thought 
content were within normal limits, and he was fully oriented.  
He was able to maintain minimum personal hygiene and other 
basic activities of daily living.  His long-term memory was 
intact, although short-term memory was impaired.  His mood 
was depressed and his speech was slow, but his judgment was 
intact.  He expressed prior homicidal and suicidal thoughts, 
but indicated that he had no current suicidal or homicidal 
plans.  The examiner, in diagnosing PTSD, characterized the 
severity of this disorder as moderate, and explained that the 
veteran had moderate social and occupational impairment, with 
a GAF score of 60.  The report does not show that the 
veteran's PTSD was manifested by the symptoms required for a 
higher (50 percent) rating, such as flattened affect; panic 
attacks; speech that was circumstantial, circumlocutory, or 
stereotyped; impaired judgment; or impairment of both short-
term and long-term memory.  

Likewise, various reports of VA outpatient treatment, while 
reflecting continuing treatment for PTSD subsequent to May 
2000, do not show that his symptoms, to include mild anxiety, 
mild depression, nightmares, flashbacks, and irritability, 
were of such nature or severity as to satisfy the criteria 
for a 50 percent evaluation.  The veteran began attending 
weekly group therapy sessions (when his work schedule enabled 
him to attend) in July 2001.  In January 2003, he was 
evaluated on an outpatient basis and was noted to have a 
dysthymic mood and a restricted affect.  In April 2003, he 
reported that the "war" was worsening his symptoms and that 
he was more depressed.  His Prozac dosage was increased to 40 
mg. daily.  In September 2003, he reportedly was doing okay 
on the medications although he still had some bad days, 
nightmares, flashbacks, and mild memory lapses.  He screened 
positive for mild depression.  

While the veteran was assigned a 30 percent evaluation up to 
this point, the report of a VA psychiatric examination 
conducted on November 17, 2003, shows that the criteria for 
the award of a 50 percent disability rating for PTSD were met 
as of that date.  The report of that examination shows that 
the veteran again cited experiencing intrusive thoughts and 
recollections, with almost nightly nightmares.  He indicated 
that he isolated himself socially and at work, and practiced 
avoidance behavior.  He also indicated that he was constantly 
depressed.  It was noted that he was employed on a full-time 
basis.  On examination, it was noted that current thought 
processes and thought content were within normal limits, and 
that behavior was appropriate.  The veteran referenced 
suicidal thought and ideation, but denied current suicidal 
plan or intent, or any current homicidal thought, ideation, 
plan or intent.  He was fully oriented, and he was deemed to 
be able to maintain minimal personal hygiene and other basic 
activities of daily living.  Long-term memory was intact.

In contrast, however, this report also shows that the 
veteran's short-term memory, concentration, impulse control, 
and judgment were all characterized as impaired.  His mood 
was described as depressed, and his speech as slow.  The 
report indicates a diagnosis of severe PTSD, with a GAF score 
of 50; the examiner noted that the veteran could not 
establish or maintain effective social and occupational 
relationships due to his PTSD.  

The symptoms manifested by the veteran as shown on the 
examination report of November 17, 2003, demonstrate that he 
experiences, as of that date, occupational and social 
impairment with reduced reliability and productivity, with 
such symptoms as impaired judgment, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships as 
exemplified by his reported isolation at work.  The Board 
accordingly finds that a 50 percent rating for service-
connected PTSD, as of November 17, 2003, is appropriate.

VA outpatient treatment records post-dating the examination 
reflect that the veteran was seen in February 2004, at which 
time he reported that he was more depressed and anxious and 
that he was no longer attending church because of the crowds.  
Mental status evaluation was positive for moderately severe 
depression.  In August 2004, the veteran reported that he was 
able to sleep four to five hours a night with one Ambien or 
six to seven hours with two tablets.  Being anxious or 
experiencing nightmares kept him from being able to sleep.  
The veteran was also prescribed 20 mg. of fluoxetine daily 
for depression and one mg. of loraxepam every six hours, as 
needed, for anxiety.  

The evidence of record does not support a finding that a 
rating greater than 50 percent can be assigned as of or 
subsequent to November 17, 2003.  A disability rating of 70 
percent requires, as noted above, occupational and social 
impairment manifested by deficiencies in most areas.  The 
evidence of record does not demonstrate the presence of the 
vast majority of the symptoms identified in the diagnostic 
criteria for a 70 percent rating, such as impaired impulse 
control with periods of violence, spatial disorientation, 
neglect of personal appearance and hygiene, obsessional 
rituals, and content-impaired speech.  While the veteran has 
near-continuous depression, the evidence does not show that 
his ability to operate independently, appropriately, or 
effectively is affected.  Accordingly, the Board concludes 
that a rating greater than 50 percent cannot be assigned as 
of or subsequent to November 17, 2003.  In that regard, the 
Board notes that the reports of VA outpatient treatment dated 
subsequent to November 17, 2003, likewise do not reflect the 
manifestation of the symptoms that must be shown for the 
award of a 70 percent rating.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993), see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) [the question 
of an extraschedular rating is a component of the veteran's 
claim for an increased rating].  According to the regulation, 
an extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
3.321(b)(1) (2005).

Neither the veteran nor his representative have identified 
any factors that may be considered to be exceptional or 
unusual, and the Board has been similarly unsuccessful.  The 
record does not show that the veteran has required frequent 
hospitalizations for his PTSD.  Indeed, it does not appear 
from the record that he has ever been hospitalized for this 
condition.  In addition, marked interference with employment, 
beyond that contemplated in the schedular criteria, is not 
demonstrated.  The evidence shows that the veteran is fully 
employed; while he has indicated that he prefers to work by 
himself, and does not interact with fellow co-workers, this 
alone does not present an exceptional or unusual disability 
picture and is not reflective of any factor that takes the 
veteran outside of the norm.  Such occupational impairment is 
specifically contemplated in the rating currently assigned 
the veteran's PTSD.  

In short, the evidence does not support the proposition that 
the veteran's service-connected PTSD presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2005).  Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.


ORDER

A disability rating greater than 30 percent for service-
connected PTSD, prior to November 17, 2003, is denied.  A 
disability rating of 50 percent, but no greater than 50 
percent, for PTSD as of November 17, 2003, is granted, 
subject to the laws and regulations governing the 
disbursement of VA monetary benefits.



	                        
____________________________________________
	SUSAN S. TOTH
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


